
	
		II
		110th CONGRESS
		1st Session
		S. 1297
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mrs. Boxer (for herself,
			 Ms. Collins, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to promote the use of advanced
		  clean fuels that help reduce air and water pollution and protect the
		  environment. 
	
	
		1.Short titleThis Act may be cited as the
			 Advanced Clean Fuels Act of
			 2007.
		2.FindingsCongress finds that—
			(1)oil used for
			 transportation contributes significantly to air pollution, including global
			 warming pollution, water pollution, and other adverse impacts on the
			 environment;
			(2)to reduce
			 dangerous air and water pollution and other adverse environmental impacts, the
			 United States should increasingly rely on advanced clean fuels for
			 transportation;
			(3)fuels vary
			 considerably with respect to—
				(A)the potential
			 impact of the fuels on air and water pollution based on the type and quantity
			 of pollutants that result from the production, distribution, and use of the
			 fuel; and
				(B)the potential
			 impact of the fuels on other aspects of the environment, including soil
			 quality, land conservation, wildlife habitat, and water scarcity; and
				(4)it is urgent,
			 necessary, and feasible to increase the proportion of clean renewable fuels in
			 the United States transportation fuel supply in a manner that—
				(A)promotes
			 environmental protection;
				(B)avoids
			 environmental harm; and
				(C)is economically
			 efficient.
				3.DefinitionsSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended—
			(1)by redesignating
			 subparagraphs (A) through (D) as subparagraphs (C), (P), (L), and (M),
			 respectively;
			(2)by inserting
			 before subparagraph (C) (as redesignated by paragraph (1)) the
			 following:
				
					(A)AcademyThe
				term Academy means the National Academy of Sciences.
					(B)Adverse
				lifecycle impactThe term adverse lifecycle impact
				means, with respect to increases in the volume of renewable fuel sold or
				dispensed to consumers in the United States for a calendar year, that the
				increases, as determined by the Administrator, would reasonably be
				anticipated—
						(i)to result in an
				inconsistency or material interference with the implementation of or compliance
				with any Federal environmental law (including a regulation);
						(ii)to result in a
				material increase in—
							(I)air pollution,
				including global warming pollution;
							(II)water pollution;
				or
							(III)human exposure
				to pesticides;
							(iii)to result in a
				substantial increase in deforestation on a global or national scale;
						(iv)to result in a
				substantial adverse effect on land conservation and wildlife habitat;
						(v)to result in any
				other substantial adverse effect on the environment;
						(vi)to result in a
				substantial adverse effect on food or feed production or prices, as determined
				in consultation with the Secretary of Agriculture;
						(vii)to result in a
				substantial adverse effect on long-term agricultural productivity, including
				effects on soils and water resources, as determined in consultation with the
				Secretary of Agriculture; or
						(viii)not to
				increase the supply of clean, domestic
				energy;
						;
			(3)in subparagraph
			 (C) (as redesignated by paragraph (1)), by striking clause (viii) and inserting
			 the following:
				
					(viii)separated food
				waste, yard waste, and lawn debris recovered from municipal solid
				waste.
					;
			(4)by inserting
			 after subparagraph (C) (as redesignated by paragraph (1)) the following:
				
					(D)Conventional
				transportation fuelThe term conventional transportation
				fuel means any fossil-fuel-based transportation fuel used in the United
				States as of the date of enactment of the Advanced Clean Fuels Act of 2007.
					(E)Ecosystem
				conversionThe term ecosystem conversion means an
				alteration of an ecologically significant native habitat (including
				modification of hydrology and dominant vegetative and other species) to an
				extent at which the native habitat no longer supports most dominant native
				species or ecological processes.
					(F)Firewise
				zoneThe term firewise zone means the immediate
				vicinity of a building or other area regularly occupied by individuals, or any
				public infrastructure, that is at risk of wildfire.
					(G)Fuel emission
				baselineThe term fuel emission baseline means the
				average lifecycle greenhouse gas emissions per unit of energy of the fossil
				fuel component of conventional transportation fuels in commerce in the United
				States in calendar year 2008, as determined by the Administrator under
				paragraph (11).
					(H)Fuel
				provider
						(i)In
				generalThe term fuel provider means an obligated
				party (as described in section 80.1106 of title 40, Code of Federal Regulations
				(or a successor regulation)).
						(ii)InclusionsThe
				term fuel provider includes, as the Administrator determines to be
				appropriate, an individual or entity that produces, blends, or imports gasoline
				or any other transportation fuel in commerce in, or into, the United
				States.
						(I)Greenhouse
				gasThe term greenhouse gas means any of—
						(i)carbon
				dioxide;
						(ii)methane;
						(iii)nitrous
				oxide;
						(iv)hydrofluorocarbons;
						(v)perfluorocarbons;
				and
						(vi)sulfur
				hexafluoride.
						(J)Lifecycle
				greenhouse gas emissionsThe term lifecycle greenhouse gas
				emissions means, with respect to a transportation fuel, the aggregate
				quantity of greenhouse gases emitted, directly or indirectly, during
				production, feedstock production or extraction, distribution, marketing, and
				use of the transportation fuel, or waste disposal relating to the
				transportation fuel, as determined by the Administrator under paragraph
				(11)(B).
					(K)Native
				habitat
						(i)In
				generalThe term native habitat means dynamic
				groupings of native plant and animal communities that—
							(I)occur together on
				a landscape or in water; and
							(II)are connected
				through—
								(aa)similar
				ecological processes;
								(bb)underlying
				environmental features, such as geology; or
								(cc)environmental
				gradients, such as elevation.
								(ii)ExclusionThe
				term native habitat does not include land that is or has been
				under agricultural
				production.
						;
			(5)in clause (i) of
			 subparagraph (L) (as redesignated by paragraph (1)), by striking The
			 term and inserting Except as otherwise provided in this
			 subsection, the term;
			(6)by inserting
			 after subparagraph (M) (as redesignated by paragraph (1)) the following:
				
					(N)Technically
				infeasibleThe term technically infeasible, with
				respect to compliance with a standard or requirement under this subsection,
				means that adequate technology or infrastructure is not reasonably anticipated
				to exist within a sufficient time to permit compliance with the standard or
				requirement.
					(O)Transportation
				fuelThe term transportation fuel means fuel used to
				power motor vehicles, nonroad engines, or
				aircraft.
					.
			4. Advanced clean
			 fuel program
			(a)Advanced clean
			 fuel performance standardSection 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)) is amended by adding at the end the following:
				
					(11)Advanced clean
				fuel performance standard
						(A)DefinitionsIn
				this paragraph:
							(i)National
				interest landThe term national interest land
				includes land that is within the National Wildlife Refuge System, the National
				Park System, a National Monument, the National Wilderness Preservation System,
				the National Landscape Conservation System, or the National Forest System, that
				is Bureau of Land Management land protected by statute, proclamation, or
				regulation from commercial timber activities, or that is endangered or
				threatened species habitat, an old-growth forest, or an inventoried roadless
				area.
							(ii)Phase II
				renewable fuelThe term phase II renewable fuel
				means renewable fuel the lifecycle greenhouse gas emissions of which are 50
				percent to 74 percent lower than the fuel emission baseline.
							(iii)Phase III
				renewable fuelThe term phase III renewable fuel
				means renewable fuel the lifecycle greenhouse gas emissions of which are at
				least 75 percent lower than the fuel emission baseline.
							(iv)Renewable
				biomass
								(I)In
				generalThe term renewable biomass means any organic
				matter that is available on a renewable or recurring basis.
								(II)InclusionsThe
				term renewable biomass includes—
									(aa)renewable plant
				material, including—
										(AA)feed
				grains;
										(BB)other
				agricultural commodities;
										(CC)other plants and
				trees grown for energy production; and
										(DD)algae;
				and
										(bb)waste material,
				including—
										(AA)crop
				residue;
										(BB)other vegetative
				waste material (including wood waste and wood residues);
										(CC)animal waste and
				byproducts (including fats, oils, greases, and manure); and
										(DD)separated food
				waste, yard waste, and lawn debris recovered from municipal solid waste.
										(III)ExclusionsThe
				term renewable biomass does not include biomass derived
				from—
									(aa)land on which
				ecosystem conversion has occurred after the date of enactment of the
				Advanced Clean Fuels Act of
				2007, as determined by the Administrator;
									(bb)land enrolled in
				the conservation reserve program established under subchapter B of chapter 1 of
				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
				seq.) or the wetlands reserve program established under subchapter C of chapter
				1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837
				et seq.), unless the biomass is produced in a manner consistent with all
				applicable guidelines, and terms and conditions of any applicable contract,
				under the program;
									(cc)any national
				interest land (other than land in a firewise zone), except for harvest residue,
				mill waste, or pre-commercial thinnings derived from national interest land
				assigned to timber production;
									(dd)recyclable
				post­con­sumer waste paper;
									(ee)painted,
				treated, or pressurized wood;
									(ff)wood
				contaminated with plastic or metals; or
									(gg)any material
				produced, harvested, acquired, transported, or processed pursuant to an
				exemption from otherwise applicable Federal environmental laws (including
				regulations).
									(v)Renewable
				fuel
								(I)In
				generalThe term renewable fuel means transportation
				fuel that is not an ether and that—
									(aa)(AA)is produced from
				renewable biomass; or
										(BB)is natural gas produced from a biogas
				source, including a landfill, sewage waste treatment plant, feedlot, or other
				place where decaying organic material is found;
										(bb)is
				used to replace or reduce the quantity of fossil fuel present in a fuel mixture
				used for transportation; and
									(cc)has lifecycle
				greenhouse gas emissions that are at least 20 percent lower than the fuel
				emission baseline.
									(II)InclusionThe
				term renewable fuel includes fuel meeting the criteria in
				subclause (I) that is—
									(aa)cellulosic
				biomass ethanol and waste derived ethanol;
									(bb)biodiesel (as
				defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C.
				13220(f))) and any blending components derived from renewable fuel (provided
				that only the renewable fuel portion of any such blending component shall be
				considered part of the applicable volume under the renewable fuel program
				established by this subsection); or
									(cc)fuel produced
				from pyrolysis or thermal conversion of renewable biomass.
									(B)Standard
							(i)In
				generalNot later than January 1, 2010, the Administrator shall,
				by regulation—
								(I)establish a
				methodology for use in determining the lifecycle greenhouse gas emissions of
				transportation fuel in commerce, including—
									(aa)conventional
				transportation fuel; and
									(bb)renewable
				fuel;
									(II)determine the
				fuel emission baseline;
								(III)establish a
				transportation fuel certification and marketing process—
									(aa)to
				certify fuels that qualify as renewable fuel under this paragraph;
									(bb)to
				determine the lifecycle greenhouse gas emissions of conventional transportation
				fuels and renewable fuels being sold or introduced into commerce in the United
				States; and
									(cc)to
				label and market conventional transportation fuel and renewable fuel in a
				manner that indicates—
										(AA)the status of
				the fuel as conventional transportation fuel or renewable fuel; and
										(BB)the lifecycle
				greenhouse gas emissions of the fuel; and
										(IV)in accordance
				with clause (ii), establish a requirement applicable to each fuel provider to
				reduce the average lifecycle greenhouse gas emissions per unit of energy of the
				aggregate quantity of transportation fuel produced, blended, or imported by the
				fuel provider to a level that is, to the maximum extent practicable—
									(aa)by
				not later than calendar year 2011, at least equal to or less than the fuel
				emission baseline;
									(bb)by
				not later than calendar year 2015, 5 percent less than the fuel emission
				baseline; and
									(cc)by
				not later than calendar year 2020, 10 percent less than the fuel emission
				baseline.
									(ii)Maximum
				reductions
								(I)In
				generalIn determining the maximum practicable level of reduction
				under clause (i)(IV), the Administrator shall—
									(aa)take into
				consideration the results of the applicable study carried out under paragraph
				(12); and
									(bb)determine
				whether a level of reduction—
										(AA)is technically
				infeasible; or
										(BB)would result in
				1 or more adverse lifecycle impacts that cannot be adequately mitigated through
				regulatory or nonregulatory measures under subclause (II).
										(II)Mitigation
									(aa)In
				generalFor the purpose of making a determination under subclause
				(I)(bb)(BB), the Administrator, in consultation with the heads of other
				appropriate Federal agencies, shall use the existing authorities of the
				Administrator to mitigate, to the maximum extent practicable, using regulatory
				or nonregulatory approaches as the Administrator determines to be appropriate,
				adverse lifecycle impacts in accordance with a schedule that ensures that
				mitigation measures are in place by a date sufficient to avoid adverse
				lifecycle impacts.
									(bb)Air quality
				impactsFor the purpose of this subclause, in the case of any air
				quality-related adverse lifecycle impact resulting from emissions from motor
				vehicles using renewable fuel, the Administrator shall ensure, by regulation
				promulgated under this title, that gasoline containing renewable fuel does not
				result in—
										(AA)average
				per-gallon motor vehicle emissions (measured on a mass basis) of air pollutants
				in excess of those emissions attributable to gasoline sold or introduced into
				commerce in the United States in calendar year 2007; or
										(BB)a violation of
				any motor vehicle emission or fuel content limitation under any other provision
				of this Act.
										(iii)Calendar year
				2025 and thereafterFor calendar year 2025, and each fifth
				calendar year thereafter, the Administrator, in consultation with the Secretary
				of Agriculture and the Secretary of Energy, shall revise the applicable
				performance standard to require that each fuel provider shall additionally
				reduce, to the maximum extent practicable, the average lifecycle greenhouse gas
				emissions per unit of energy of the aggregate quantity of transportation fuel
				introduced by the fuel provider into commerce in the United States.
							(iv)Revision of
				regulationsIn accordance with the purposes of the
				Advanced Clean Fuels Act of
				2007, the Administrator may, as appropriate, revise the
				regulations promulgated under clause (i) as necessary to reflect or respond to
				changes in the transportation fuel market or other relevant
				circumstances.
							(v)Method of
				calculationIn calculating the lifecycle greenhouse gas emissions
				of hydrogen or electricity (when used as a transportation fuel) pursuant to
				clause (i)(I), the Administrator shall—
								(I)include emissions
				resulting from the production of the hydrogen or electricity; and
								(II)consider to be
				equivalent to the energy delivered by 1 gallon of ethanol the energy delivered
				by—
									(aa)6.4
				kilowatt-hours of electricity;
									(bb)132 standard
				cubic feet of hydrogen; or
									(cc)1.25 gallons of
				liquid hydrogen.
									(C)Election to
				participateAn electricity provider may elect to participate in
				the program under this section if the electricity provider—
							(i)provides and
				separately tracks electricity for transportation through a meter that—
								(I)measures the
				electricity used for transportation separately from electricity used for other
				purposes; and
								(II)allows for load
				management and time-of-use rates; and
								(ii)generates more
				than 15 percent of the electricity sold by the electricity provider from
				renewable energy sources.
							(D)Credits
							(i)In
				generalThe regulations promulgated to carry out this paragraph
				shall permit fuel providers to receive credits for achieving, during a calendar
				year, greater reductions in lifecycle greenhouse gas emissions of the fuel
				produced, blended, or imported by the fuel provider than are required under
				subparagraph (B)(i)(IV).
							(ii)Method of
				calculationThe number of credits received by a fuel provider as
				described clause (i) for a calendar year shall be calculated by
				multiplying—
								(I)the aggregate
				quantity of fuel produced, distributed, or imported by the fuel provider in the
				calendar year; and
								(II)the difference
				between—
									(aa)the lifecycle
				greenhouse gas emissions of that quantity of fuel; and
									(bb)the maximum
				lifecycle greenhouse gas emissions of that quantity of fuel permitted for the
				calendar year under subparagraph (B)(i)(VI).
									(E)ComplianceEach
				fuel provider subject to this paragraph shall demonstrate compliance with this
				paragraph, including, as necessary, through the use of credits banked or
				purchased.
						(F)No effect on
				State authority or more stringent requirementsNothing in this
				subsection—
							(i)affects the
				authority of a State to establish, or to maintain in effect, any transportation
				fuel performance standard or other similar standard that is more stringent than
				a standard established under this paragraph; or
							(ii)supercedes or
				otherwise affects any more stringent requirement under any other provision of
				this
				Act.
							.
			(b)Advanced clean
			 fuel volume standardSection 211(o)(2) of the Clean Air Act (42
			 U.S.C. 7545(o)(2)) is amended—
				(1)in subparagraph
			 (B)—
					(A)by striking the
			 subparagraph designation and heading and all that follows through For
			 the purpose and inserting the following:
						
							(B)Applicable
				volumeFor the purpose
							;
				and
					(B)by striking
			 clauses (ii) through (iv); and
					(2)by adding at the
			 end the following:
					
						(C)Advanced clean
				fuel volume standard
							(i)Definition of
				renewable fuelIn this subparagraph, the term renewable
				fuel has the meaning given the term in paragraph (11).
							(ii)Increase in
				renewable fuel volume
								(I)In
				generalUnless, based on the results of the study carried out
				under paragraph (12), the Administrator determines that the total applicable
				volume of renewable fuel specified in clause (iii) for a calendar year would be
				technically infeasible, or would result in 1 or more adverse lifecycle impacts
				that cannot be adequately mitigated under subclause (V), the Administrator
				shall promulgate regulations that require the aggregate quantity of
				transportation fuel sold or introduced into commerce in the United States to
				contain such volume of renewable fuel as the Administrator determines will
				result in the total minimum volume for the calendar year specified in clause
				(iii).
								(II)IncreaseIf
				the Administrator makes a determination under subclause (I), the Administrator
				may promulgate regulations that require such increase in the aggregate quantity
				of transportation fuel sold or introduced into commerce in the United States as
				the Administrator determines to be appropriate, with respect to the
				determination under subclause (I).
								(III)Schedule of
				regulationsIn implementing subclauses (I) and (II), the
				Administrator shall—
									(aa)not later than
				January 1, 2010, promulgate regulations establishing any total applicable
				volume requirements for calendar years 2011 through 2013; and
									(bb)not later than
				January 1, 2013, and every 3 years thereafter, promulgate regulations
				establishing any total applicable volume requirements for the 3-calendar-year
				period beginning with the calendar year after the calendar year in which the
				regulations are promulgated.
									(IV)Effective
				dateThe regulations promulgated under subclauses (I) and (II)
				shall take effect not sooner than 1 year after the date of promulgation of the
				regulations.
								(V)Mitigation
									(aa)In
				generalFor purposes of this clause, the Administrator, in
				consultation with the heads of other appropriate Federal agencies, shall use
				the existing authorities of the Administrator to mitigate, to the maximum
				extent practicable, using regulatory or nonregulatory approaches as the
				Administrator determines to be appropriate, adverse lifecycle impacts in
				accordance with a schedule that ensures that mitigation measures are in place
				by a date sufficient to avoid adverse lifecycle impacts.
									(bb)Air quality
				impactsFor the purpose of this subclause, in the case of any air
				quality-related adverse lifecycle impact resulting from emissions from motor
				vehicles using renewable fuel, the Administrator shall ensure, by regulation,
				that gasoline containing renewable fuel does not result in—
										(AA)average per
				gallon motor vehicle emissions (measured on a mass basis) of air pollutants in
				excess of the quantity of those emissions attributable to gasoline sold or
				introduced into commerce in the United States during calendar year 2007;
				or
										(BB)a violation of
				any motor vehicle emission or fuel content limitation under any other provision
				of this Act.
										(iii)Total
				advanced clean fuel volume
								(I)Calendar years
				2011 through 2025For the purpose of clause (ii), the total
				applicable volumes for any of calendar years 2011 through 2025 (including the
				minimum additional volumes required under subparagraph (B)) shall be determined
				in accordance with the following table:
									
										
										
											
												Calendar
						yearTotal applicable
						volume of renewable fuel (in billions of gallons)Total volume of phase II renewable fuel (in billions
						of gallons)Total volume
						of phase III renewable fuel (in billions of gallons)
												
											
											
												201112.000
												
												201214.00.50.25
												
												201316.00.50.25
												
												201418.01.50.75
												
												201520.01.50.75
												
												201622.03.01.5
												
												201724.03.01.5
												
												201826.05.02.5
												
												201928.05.02.5
												
												202030.08.04.0
												
												202131.08.04.0
												
												202232.011.06.0
												
												202333.011.06.0
												
												202434.011.06.0
												
												202535.013.08.0.
												
											
										
									
								(II)Calendar year
				2026 and thereafterSubject to clause (iv), for the purposes of
				clause (ii), the total applicable volume for calendar year 2026 and each
				calendar year thereafter shall be determined by the Administrator, in
				consultation with the Secretary of Agriculture and the Secretary of Energy,
				based on a review of the implementation of this subparagraph and subparagraph
				(B) during calendar years 2011 through 2025, including a review of—
									(aa)the impact of
				renewable fuel, phase II renewable fuel, and phase III renewable fuel on the
				environment of the United States and the world; and
									(bb)the impact of
				the use of renewable fuel, phase II renewable fuel, and phase III renewable
				fuel on other factors, including job creation, rural economic development,
				domestic energy production, and the energy security of the United
				States.
									(III)Revision of
				regulationsIn accordance with the purposes of the
				Advanced Clean Fuels Act of
				2007, the Administrator may, as appropriate, revise the
				regulations promulgated pursuant to clause (i) as the Administrator determines
				to be necessary to reflect or respond to—
									(aa)changes in the
				transportation fuel market; or
									(bb)other relevant
				circumstances.
									(iv)Calculation of
				total advanced clean fuel volumeFor the purpose of clause
				(iii)(II), the total applicable volume for calendar year 2026 and each calendar
				year thereafter shall be equal to the product obtained by multiplying—
								(I)the number of
				gallons of gasoline that the Administrator estimates will be sold or introduced
				into commerce in the calendar year; and
								(II)the ratio that,
				as applicable—
									(aa)35,000,000,000
				gallons of renewable fuel (including up to 13,000,000,000 gallons of phase II
				renewable fuel and up to 8,000,000,000 gallons of phase III renewable fuel);
				bears to
									(bb)the number of
				gallons of conventional transportation fuel sold or introduced into commerce in
				calendar year 2025.
									(v)No effect on
				more stringent requirementsNothing in this subparagraph
				supercedes or otherwise affects any more stringent requirement under any other
				provision of this
				Act.
							.
				(c)StudySection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) (as amended by subsection (a))
			 is amended by adding at the end the following:
				
					(12)Study on
				effects of increase in renewable fuel volume
						(A)In
				generalThe Administrator shall offer to enter into an agreement
				with the Academy under which the Academy shall periodically carry out, and
				submit to Congress and the Administrator a report on the results of, a study to
				determine whether the total applicable volume of renewable fuel specified in
				paragraph (2)(C)(iii) or the advanced clean fuel performance standards
				specified in paragraph (11)(B) for any calendar year would reasonably be
				anticipated—
							(i)to result in 1 or
				more adverse lifecycle impacts; or
							(ii)to be
				technically infeasible.
							(B)Schedule of
				studiesIn implementing subparagraph (A), the Administrator
				shall—
							(i)not later than 90
				days after the date of enactment of this paragraph, offer to enter into an
				agreement with the Academy under which the Academy shall conduct the study
				described in subparagraph (A) with respect to calendar years 2011 through 2013;
				and
							(ii)not later than 3
				years after the deadline specified in clause (i), and every 3 years thereafter,
				offer to enter into an agreement with the Academy under which the Academy shall
				conduct the study described in subparagraph (A) with respect to the
				3-calendar-year period following the most recent 3-calendar-year period studied
				by the Academy under this paragraph.
							(C)Initial study
				of analytical methodsThe first study conducted under this
				paragraph shall include an identification and development of analytical methods
				for use—
							(i)in determining
				the lifecycle greenhouse gas emissions of conventional transportation fuel and
				renewable fuel; and
							(ii)in assessing the
				impacts of increasing volumes of renewable fuel in the transportation fuel
				supply on—
								(I)the environment
				of the United States and the world, taking into consideration potential
				additional warming of the oceans and surface of Earth as a result of changes in
				land use and cover; and
								(II)food and
				feedstock supply and
				prices.
								.
			(d)Opt-In areas
			 under reformulated gasoline programSection 211(k)(6)(B) of the
			 Clean Air Act (42 U.S.C. 7545(k)(6)(B)) is amended—
				(1)in the
			 subparagraph heading, by striking Ozone transport region and inserting
			 Additional opt-in
			 areas; and
				(2)in clause
			 (i)(I)—
					(A)by striking
			 in the ozone transport region established by section 184(a);
			 and
					(B)by striking
			 (other than an area classified as a marginal, moderate, serious, or
			 severe ozone nonattainment area under subpart 2 of part D of title
			 I).
					5.Voluntary
			 renewable fuels labeling programSection 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)) (as amended by section 4(c)) is amended by adding at the end
			 the following:
			
				(13)Voluntary
				renewable fuels labeling program
					(A)DefinitionsIn this
				paragraph:
						(i)ProgramThe term
				Program means the Voluntary Renewable Fuels Labeling Program
				established under subparagraph (B).
						(ii)Renewable
				fuelThe term renewable fuel has the meaning given
				the term in paragraph (11).
						(iii)Voluntary management practiceThe term voluntary management
				practice means a practice that protects the ecological values (including
				water, soil, and biological diversity) of a landscape used to produce renewable
				biomass.
						(B)EstablishmentThe
				Administrator shall establish a program, to be modeled on the Energy Star
				Program, to promote consumer awareness of renewable fuels that meet the
				requirements of subparagraph (C).
					(C)RequirementsThe
				Program shall provide authorization to applicable entities for the use of a
				unique label for any renewable fuel that—
						(i)has a lifecycle
				greenhouse gas emission rate that is at least 50 percent lower than the fuel
				emission baseline; and
						(ii)complies with
				applicable voluntary management practices established under subparagraph
				(D)(i).
						(D)Voluntary
				management practices, terms, and proceduresIn carrying out the
				Program, the Administrator shall establish—
						(i)voluntary
				management practices for use in determining the eligibility of a renewable fuel
				for a unique renewable fuel label under the Program;
						(ii)terms governing
				the use of a unique renewable fuel label; and
						(iii)procedures
				for—
							(I)designating a
				renewable fuel to be eligible for a unique renewable fuel label;
							(II)verifying the
				values reported by producers of renewable fuel; and
							(III)monitoring
				compliance with the voluntary management practices established under clause
				(i).
							(E)Label
				informationThe label to be applied to each qualifying renewable
				fuel under the Program shall indicate the lifecycle greenhouse gas emission
				rate of the renewable fuel.
					(F)Advisory
				committee
						(i)EstablishmentThe
				Administrator shall establish an independent advisory committee to assist the
				Administrator in carrying out the Program.
						(ii)DutiesNot
				less frequently than once every 2 years, the advisory committee shall provide
				recommendations to the Administrator for updates and improvements to the
				Program, including recommendations relating to the voluntary management
				practices established under subparagraph
				(D)(i).
						.
		6.Research and
			 development in support of advanced clean fuelsSection 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)) (as amended by section 5) is amended by adding at the end the
			 following:
			
				(14)Research and
				development in support of advanced clean fuels
					(A)PurposeThe
				purpose of this paragraph is to provide for research support to facilitate the
				development of sustainable markets and technologies to produce and use woody
				biomass and other cellulosic biomass for the production of thermal and electric
				energy, biofuels, and bioproducts.
					(B)Grant
				programThe Administrator shall establish a program to provide to
				eligible entities (as identified by the Administrator) grants for use
				in—
						(i)providing
				financial support for not more than 4 nor less than 6 demonstration facilities
				that—
							(I)use woody biomass
				to deploy advanced technologies for production of thermal and electric energy,
				biofuels, and bioproducts; and
							(II)are targeted at
				regional feedstocks and markets;
							(ii)conducting
				targeted research for the development of cellulosic ethanol and other liquid
				fuels from woody or other cellulosic biomass that may be used in transportation
				or stationary applications, such as industrial processes or industrial,
				commercial, and residential heating;
						(iii)conducting
				research into the best scientifically-based and periodically-updated methods of
				assessing and certifying the impacts of each cellulosic biomass fuel with
				respect to—
							(I)the reduction in
				lifecycle greenhouse gas emissions of each fuel as compared to—
								(aa)the fuel
				emission baseline; and
								(bb)the greenhouse
				gas emissions of other sectors, such as the agricultural, industrial, and
				manufacturing sectors;
								(II)the contribution
				of the cellulosic biomass fuel toward enhancing the energy security of the
				United States by displacing imported petroleum and petroleum products;
							(III)any impacts of
				the cellulosic biomass fuel on wildlife habitat, biodiversity, water quality,
				and air quality; and
							(IV)any effect of
				the cellulosic biomass fuel with respect to rural and regional
				economies;
							(iv)conducting
				research to determine to what extent the use of cellulosic biomass fuels in the
				transportation sector would impact greenhouse gas emissions in other sectors,
				such as the agricultural, industrial, and manufacturing sectors;
						(v)conducting
				research for the development of the supply infrastructure that may provide
				renewable biomass feedstocks in a consistent, predictable, and
				environmentally-sustainable manner;
						(vi)conducting
				research for the development of supply infrastructure that may provide
				cellulosic biomass fuels in a consistent, predictable, and
				environmentally-sustainable manner; and
						(vii)conducting
				policy research on the global movement of cellulosic biomass fuels in a
				consistent, predictable, and environmentally-sustainable manner.
						(C)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(i)$45,000,000 for
				fiscal year 2009;
						(ii)$50,000,000 for
				fiscal year 2010;
						(iii)$55,000,000 for
				fiscal year 2011;
						(iv)$60,000,000 for
				fiscal year 2012; and
						(v)$65,000,000 for
				fiscal year
				2013.
						.
		7.Water quality
			 protectionSection 211(c)(1)
			 of the Clean Air Act (42 U.S.C. 7545(c)(1)) is amended—
			(1)by striking
			 nonroad vehicle (A) if in the judgment of the Administrator and
			 inserting the following: “nonroad vehicle—
				
					(A)if, in the
				judgment of the Administrator, any fuel or fuel additive
				or
					;
			(2)by striking
			 , or (B) if and inserting the following: “; or
				
					(B)if
					;
				and
			(3)in subparagraph
			 (A), by striking air pollution which and inserting air
			 pollution or water pollution (including any degradation in the quality of
			 groundwater) that.
			
